Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

Dated February 1, 2011

From

The Grantors referred to herein

as Grantors

to

JPMORGAN CHASE BANK, N.A.

as Collateral Agent

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

  

Grant of Security

   2

Section 2.

  

Security for Obligations

   6

Section 3.

  

Grantors Remain Liable

   7

Section 4.

  

Delivery and Control of Security Collateral

   7

Section 5.

  

Representations and Warranties

   8

Section 6.

  

Further Assurances

   12

Section 7.

  

As to Equipment

   13

Section 8.

  

Insurance

   13

Section 9.

  

Post-Closing Changes; Collections on Assigned Agreements, Receivables and
Related Contracts

   14

Section 10.

  

As to Intellectual Property Collateral

   15

Section 11.

  

Voting Rights; Dividends; Etc.

   16

Section 12.

  

As to the Assigned Agreements

   17

Section 13.

  

As to Letter-of-Credit Rights

   18

Section 14.

  

Commercial Tort Claims

   18

Section 15.

  

Transfers and Other Liens; Additional Shares

   18

Section 16.

  

Collateral Agent Appointed Attorney in Fact

   19

Section 17.

  

Collateral Agent May Perform

   19

Section 18.

  

The Collateral Agent’s Duties

   19

Section 19.

  

Remedies

   20

Section 20.

  

As to Equipment

   22

Section 21.

  

Amendments; Waivers; Additional Grantors; Etc.

   23

Section 22.

  

Notices, Etc.

   23

Section 23.

  

Continuing Security Interest; Assignments under the Credit Agreement

   23

 

i



--------------------------------------------------------------------------------

Section 24.

  

Release; Termination

   24

Section 25.

  

Execution in Counterparts

   24

Section 26.

  

Governing Law

   25

Schedules

 

Schedule I    -    Investment Property Schedule II    -    Pledged Deposit
Accounts Schedule III    -    [Reserved] Schedule IV    -    Intellectual
Property Schedule V    -    Commercial Tort Claims Schedule VI    -   
[Reserved] Schedule VII       Location, Chief Executive Office, Type of
Organization, Jurisdiction of Organization and Organizational Identification
Number Schedule VIII    -    Changes in Name, Location, Etc. Schedule IX    -   
Locations of Equipment and Inventory Schedule X    -    Letters of Credit
Exhibits Exhibit A    -    [Reserved] Exhibit B    -    Form of Intellectual
Property Security Agreement Exhibit C    -    Form of Intellectual Property
Security Agreement Supplement Exhibit D    -    Form of Security Agreement
Supplement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated February 1, 2011 made by LifeCare Holdings, Inc., a
Delaware corporation (the “Borrower”) and the other Persons listed on the
signature pages hereof (the Borrower and the Persons so listed being,
collectively, the “Grantors”), to JPMorgan Chase Bank, N.A., as collateral agent
(together with any successor collateral agent appointed pursuant to Article VIII
of the Credit Agreement (as hereinafter defined), the “Collateral Agent”) for
the Agents, the Lenders, the Issuing Bank and the Cash Management Banks (as
defined in Section 2 hereof) (collectively, the “Secured Parties”).

PRELIMINARY STATEMENTS

(1) The Borrower has entered into a Credit Agreement dated as of February 1,
2011 (said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with LCI Holdco, LLC, a Delaware limited liability company, certain
Lenders party thereto and JPMorgan Chase Bank, N.A., as Collateral Agent and
Administrative Agent for such Lenders.

(2) Each Grantor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein.

(3) It is a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Secured Cash Management Agreements by the Cash Management Banks from time to
time that the Grantors shall have granted the security interest contemplated by
this Agreement. Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.

(4) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non perfection or priority.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement and
to induce the Cash Management Banks to enter into Secured Cash Management
Agreements from time to time, each Grantor hereby agrees with the Collateral
Agent for the ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables,” and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

 

2



--------------------------------------------------------------------------------

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto; provided that, notwithstanding anything contained herein
to the contrary, such Grantor shall not be required to pledge, and the terms
“Pledged Equity” and “Security Collateral” used in this Agreement shall not
include, any Equity Interests in any Foreign Subsidiary acquired, owned, or
otherwise held by such Grantor, in each case, that, when aggregated with all of
the other shares of stock in such Foreign Subsidiary pledged by such Grantor,
would result in more than 66% of the shares of stock in such Foreign Subsidiary
entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Code) (the “Voting Foreign Stock”)
being pledged to the Collateral Agent for the benefit of the Secured Parties
under this Agreement; provided, further that all of the shares of stock or units
or other Equity Interests in such Foreign Subsidiary not entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Code) (the “Non-Voting Foreign Stock”) shall be pledged by such
Grantor;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness; and

(v) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

 

3



--------------------------------------------------------------------------------

(e) each Swap Agreement to which such Grantor is now or may hereafter become a
party, as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Assigned Agreements, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) claims of such
Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) all deposit accounts, including the deposit accounts listed on Schedule II
hereto (collectively, the “Pledged Deposit Accounts”) and all funds and
financial assets from time to time credited thereto (including, without
limitation, all cash equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing the Pledged Deposit Accounts;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof, all
utility models and statutory invention registrations, all inventions claimed or
disclosed therein and all improvements thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
solely to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all works of authorship and copyrights, including, without limitation,
copyrights in Computer Software (as hereinafter defined), internet web sites and
the content thereof, whether registered or unregistered (“Copyrights”);

 

4



--------------------------------------------------------------------------------

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto;

(vii) all tangible embodiments of the foregoing, all of Grantors’ rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV hereto (“IP Agreements”)
(provided that no security interest shall be granted in or under any IP
Agreement where the granting of such an interest would be a breach of such IP
Agreement, or would result in a default or acceleration of Grantors’ payment
obligations); and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing held by a Grantor, and the right (without
the obligation) to sue for and collect, or otherwise recover, such damages;

 

5



--------------------------------------------------------------------------------

(h) the commercial tort claims described in Schedule V hereto (together with any
commercial tort claims as to which the Grantors have complied with the
requirements of Section 14, the “Commercial Tort Claims Collateral”);

(i) all documents;

(j) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(k) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash;

provided that notwithstanding anything to the contrary in this Agreement, the
Collateral shall not include (A) any Equipment that is subject to a purchase
money lien or capital lease permitted under the Credit Agreement to the extent
the documents relating to such purchase money lien or capital lease do not
permit such Equipment to be subject to the security interests created hereby,
(B) any Letter-of-Credit Rights to the extent any Grantor is required by
applicable law to apply the Net Proceeds of such Letter-of-Credit Rights for a
specified purpose or (C) any tangible or intangible property or assets if (but
only to the extent that) the grant of a security interest therein would
(x) constitute a violation of a valid and enforceable restriction in respect of
such Collateral in favor of a third party or under any law, regulation, permit,
order or decree of any Governmental Authority, unless and until all required
consents shall have been obtained or (y) expressly give any other party in
respect of any such contract, lease, instrument, license or other document, the
right to terminate its obligations thereunder; provided however, that the
limitation set forth in clauses (A) and (C) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such tangible or intangible property or assets to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the UCC. Each Grantor
shall, if requested to do so by the Collateral Agent, use commercially
reasonable efforts to obtain any such required consent that is reasonably
obtainable with respect to Collateral (other than with respect to healthcare
receivables) which the Collateral Agent reasonably determines to be material.

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of (a) all Obligations of such Grantor now or hereafter
existing and (b) all Cash Management Obligations owing to any Cash Management
Bank, in each case, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, fees, premiums,
penalties, indemnifications, contract causes of action, costs, expenses or
otherwise (all such obligations being the “Secured Obligations”). Without
limiting the generality of the foregoing, this Agreement secures, as to each
Grantor, the payment of all amounts that

 

6



--------------------------------------------------------------------------------

constitute part of the Secured Obligations and would be owed by such Grantor to
any Secured Party under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party. For purposes of
this Agreement and the other Loan Documents, (a) the term “Obligations” means
all present and future obligations of any of the Loan Parties under, out of or
in connection with the Loan Documents, including, without limitation, (i) the
punctual payment by the Borrower of (A) the unpaid principal and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (ii) the due and punctual performance of all
other obligations of the Borrower under or pursuant to the Credit Agreement and
each of the other Loan Documents, and (iii) the due and punctual payment and
performance of all of the obligations of each other Loan Party under or pursuant
to this Agreement and each of the other Loan Documents, and (b) the term “Cash
Management Bank” means any Lender or Affiliate of a Lender in its capacity as a
provider of cash management services pursuant to a Secured Cash Management
Agreement and the term “Cash Management Obligations” means the obligations of
any Loan Party under a Secured Cash Management Agreement.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent; provided, that so long as no
Event of Default has occurred and is continuing, no Grantor shall be required to
deliver instruments representing or evidencing Pledged Debt if the amount of
such Pledged Debt is $500,000 or less. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations.

 

7



--------------------------------------------------------------------------------

(b) With respect to any Security Collateral that constitutes an uncertificated
security, promptly upon the request of the Collateral Agent, the relevant
Grantor will cause the issuer thereof either (i) to register the Collateral
Agent as the registered owner of such security or (ii) to agree with such
Grantor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Collateral Agent (such agreement being an “Uncertificated
Security Control Agreement”).

(c) The Collateral Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral,
subject only to the revocable rights specified in Section 11(a).

(d) Upon the request of the Collateral Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.

Section 5. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the date hereof, such Grantor’s exact legal name, location, chief
executive office, type of organization, jurisdiction of organization and
organizational identification number is set forth in Schedule VII hereto. As of
the date hereof, such Grantor has no trade names other than as listed on
Schedule IV hereto. Within the five years preceding the date hereof, such
Grantor has not changed its name, location, chief executive office, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule VII hereto except as set forth in
Schedule VIII hereto.

(b) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement and any Liens permitted under
the Credit Agreement. No effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or any trade name of such Grantor as debtor is on file in any recording
office, except such as may have been filed in favor of the Collateral Agent
relating to the Loan Documents or as otherwise permitted under the Credit
Agreement; and no control agreement or similar instrument is, or upon the
occurrence of any event will be, in effect covering any deposit account of any
Grantor, except as may be executed in favor of the Collateral Agent.

(c) All of the Equipment of such Grantor is located at the places specified
therefor in Schedule IX hereto or at another location as to which such Grantor
has complied with the requirements of Section 7. As of the Closing Date, all of
the Inventory

 

8



--------------------------------------------------------------------------------

of such Grantor is located at the places specified therefor in Schedule IX.
Within the five years preceding the date hereof, such Grantor has not changed
the location of its Equipment or Inventory except as set forth in Schedule VIII
hereto.

(d) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument that has not been delivered to the Collateral Agent in
accordance with this Agreement.

(e) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(f) The Pledged Equity issued by a subsidiary of Holdings and pledged by any
Grantor hereunder has been duly authorized and validly issued and is fully paid
and non assessable. The Pledged Debt issued by a subsidiary of Holdings and
pledged by any Grantor hereunder has been duly authorized, authenticated or
issued and delivered, is the legal, valid and binding obligation of the issuers
thereof, if evidenced by one or more promissory notes, such promissory notes
have been delivered to the Collateral Agent in accordance with the terms of
Section 4(a), and is not in default.

(g) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule I hereto.

(h) Such Grantor has no investment property, other than the investment property
listed on Schedule I hereto and additional investment property as to which such
Grantor has complied with the requirements of Section 4.

(i) As of the date hereof, the Pledged Deposit Accounts listed on Schedule II
hereto are the only Pledged Deposit Accounts which must be made subject to
Control Agreements in order that the requirement in Section 5.17 of the Credit
Agreement is fulfilled (without giving effect to the final sentence of
Section 5.17 of the Credit Agreement).

(j) Such Grantor is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule X hereto and additional
letters of credit as to which such Grantor has complied with the requirements of
Section 13.

(k) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by such
Grantor, securing the payment of the Secured Obligations; all filings under the
UCC necessary to perfect the security interest in the Collateral granted by such
Grantor and all filings with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, to the extent that such security interest can be perfected by
filing, have been duly made and are in full force and effect or the requisite
UCC financing statements or Intellectual Property Security Agreements have been
delivered to the Collateral Agent in appropriate form for filing, and upon
filing, will be in full force and effect; and such security interest (to the

 

9



--------------------------------------------------------------------------------

extent that such security interest can be perfected by filing) is (or, upon the
filing of such financing statements, will be) first priority, subject to Liens
permitted by the Credit Agreement. All actions (including, without limitation,
the actions necessary to obtain control of the Pledged Equity as provided in
Section 9-106 of the UCC to the extent that such Pledged Equity constitutes
investment property) necessary to perfect the security interests in the Security
Collateral granted by such Grantor have been duly taken and such security
interest is first priority.

(l) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for (A) the filing of financing and continuation statements
under the UCC, which financing statements have been duly filed and are in full
force and effect or which financing statements have been delivered to the
Collateral Agent in appropriate form for filing, and upon filing, will be in
full force and effect, (B) the recordation of the Intellectual Property Security
Agreements referred to in Section 10(d) with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, which Agreements have been duly recorded
and are in full force and effect or which Agreements have been delivered to the
Collateral Agent in appropriate form for filing, and upon filing, will be in
full force and effect, (C) the entry into Control Agreements or other
appropriate control agreements in favor of the Agent as required by Section 5.17
of the Credit Agreement (it being understood that the representation made in
this Section 5(l)(ii) is only made with respect to cash deposited in Pledged
Deposit Accounts subject to Control Agreements or other appropriate control
agreements in favor of the Agent pursuant to Section 5.17 of the Credit
Agreement) and (D) the actions described in Section 4 with respect to the
Security Collateral, which actions have been taken and are in full force and
effect, or (iii) the exercise by the Collateral Agent of its voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally and by applicable laws regarding
the enforcement of remedies with respect to Medicare and Medicaid receivables.

(m) As to itself and its Intellectual Property Collateral:

(i) Except as would not reasonably be expected to have a Material Adverse
Effect: (x) it is either the exclusive owner of all right, title and interest in
and to, or has a valid right to use, the Intellectual Property Collateral used
in the operation of such Grantor’s business as currently conducted, and (y) is
entitled to use all Intellectual Property Collateral used in the operation of
such Grantor’s business as currently conducted, subject only to the terms of the
IP Agreements.

(ii) The Intellectual Property Collateral set forth on Schedule IV hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications, in
each

 

10



--------------------------------------------------------------------------------

case, owned by such Grantor, and IP Agreements pursuant to which such Grantor is
the exclusive licensee of registered Intellectual Property Collateral (or
applications therefor) as of the date hereof.

(iii) The Intellectual Property Collateral has not been adjudged invalid or
unenforceable in whole or part, and is valid and enforceable, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.

(iv) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes to maintain and protect its
interest in each and every material item of Intellectual Property Collateral in
full force and effect, and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests as owner in
the material Patents and registered Trademarks that it owns with the U.S. Patent
and Trademark Office, and recordation of any of its interests in the registered
Copyrights that it owns with the U.S. Copyright Office.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no claim, action, suit, investigation, litigation or proceeding is
pending, or, to the knowledge of such Grantor, threatened in writing, against
such Grantor (i) based upon or challenging or seeking to deny or restrict the
Grantor’s rights in or use of any of the Intellectual Property Collateral,
(ii) alleging that the Grantor’s rights in or use of the Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute, misuse
or otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that the Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement. To the knowledge of such Grantor and
except as would not reasonably be expected to have a Material Adverse Effect, no
Person is engaging in any activity that infringes, misappropriates, dilutes,
misuses or otherwise violates the Intellectual Property Collateral or the
Grantor’s rights in or use thereof. As of the date hereof, to the knowledge of
such Grantor and except as would not reasonably be expected to have a Material
Adverse Effect, except as set forth on Schedule IV hereto, such Grantor has not
granted any written license, release, covenant not to sue, non-assertion
assurance, or other right to any Person with respect to any part of the
Intellectual Property Collateral. To the knowledge of such Grantor, the
consummation of the transactions contemplated by the Transaction Documents will
not result in the termination or impairment of any material Intellectual
Property Collateral.

(vi) With respect to each IP Agreement and except as would not reasonably be
expected to have a Material Adverse Effect: (A) such IP Agreement is valid and
binding and in full force and effect and represents the entire agreement between
the respective parties thereto with respect to the subject matter thereof;
(B) such Grantor has not received any notice of termination or

 

11



--------------------------------------------------------------------------------

cancellation under such IP Agreement; (C) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured; (D) such Grantor has not granted to any other third party
any rights, adverse or otherwise, under such IP Agreement; and (E) neither such
Grantor nor any other party to such IP Agreement is in material breach or in
default thereof in any material respect, and no event has occurred that, with
notice or lapse of time or both, would constitute such a material breach or
material default or permit as a result of such event the termination,
modification or acceleration under such IP Agreement.

(n) Such Grantor has no commercial tort claims other than those listed in
Schedule V hereto and additional commercial tort claims as to which such Grantor
has complied with the requirements of Section 14.

Section 6. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may reasonably request, in order to perfect or maintain the perfection of and
protect any pledge or security interest granted or purported to be granted by
such Grantor hereunder or, to the extent permitted by applicable law, to enable
the Collateral Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral of such Grantor. Without limiting the generality
of the foregoing, each Grantor will promptly with respect to Collateral of such
Grantor: (i) upon the occurrence and during the continuance of an Event of
Default, mark conspicuously each document included in Inventory, each chattel
paper included in Receivables, each Related Contract, each Assigned Agreement
and, at the request of the Collateral Agent, each of its records pertaining to
such Collateral with a legend, in form and substance reasonably satisfactory to
the Collateral Agent, indicating that such document, chattel paper, Related
Contract, Assigned Agreement or Collateral is subject to the security interest
granted hereby; (ii) if any such Collateral shall be evidenced by a promissory
note or other instrument, deliver and pledge to the Collateral Agent hereunder
such note or instrument duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Collateral Agent; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may reasonably request, in
order to perfect and preserve the security interest granted or purported to be
granted by such Grantor hereunder; (iv) at the reasonable request of the
Collateral Agent, take all action to ensure that the Collateral Agent’s security
interest is noted on any certificate of title related to any Collateral
evidenced by a certificate of title; and (v) deliver to the Collateral Agent
evidence that all other actions that the Collateral Agent may deem reasonably
necessary or desirable in order to perfect or maintain the perfection of and
protect the security interest granted or purported to be granted by such Grantor
under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the

 

12



--------------------------------------------------------------------------------

granting clause of this Agreement. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
Each Grantor ratifies its authorization for the Collateral Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the date hereof.

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and subject to
confidentiality requirements imposed by applicable law; provided, that (i) each
Grantor shall use reasonable best efforts to provide such information consistent
with such confidentiality requirements including, without limitation, pursuant
to regulations that may permit disclosure under its health care operations
(under and as defined in HIPAA) and the Business Associate Agreement subject to
the HIPAA minimum necessary requirement and (ii) to the extent that any Grantor
is a “covered entity” under HIPAA, none of them shall by contract prohibit
disclosure by any of the other of them to the Collateral Agent that is not
otherwise prohibited by HIPAA.

Section 7. As to Equipment. Each Grantor will keep its Equipment at the places
therefor specified in Section 5(c) or, upon 30 days’ prior written notice to the
Collateral Agent, at such other places designated by such Grantor in such
notice.

Section 8. Insurance. (a) Each Grantor will, at its own expense, maintain
insurance with respect to its Equipment and Inventory in such amounts, against
such risks, in such form and with such insurers, as required under the Credit
Agreement. Each policy of each Grantor for liability insurance shall provide for
all losses to be paid on behalf of the Collateral Agent and such Grantor as
their interests may appear, and each policy for property damage insurance shall
provide for all losses (except for losses of less than $2,000,000 per
occurrence) to be paid directly to the Collateral Agent. Each such policy shall
in addition (i) name such Grantor and the Collateral Agent as insured parties
thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (iii) solely with respect to each policy for property damage
insurance, provide that there shall be no recourse against the Collateral Agent
for payment of premiums or other amounts with respect thereto and (iv) provide
for at least 10 days’ prior written notice of cancellation to be given to the
Collateral Agent by the insurer. Each Grantor will, upon the reasonable request
of the Collateral Agent, deliver to the Collateral Agent original or duplicate
policies of such insurance and, as often as the Collateral Agent may reasonably
request, a report of a reputable insurance broker with respect to such
insurance. Further, each Grantor will, at the request of the Collateral Agent
upon the occurrence and during the continuance of an Event of Default, duly
execute and deliver instruments of assignment of such insurance policies and
cause the insurers to acknowledge notice of such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 8 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when subsection (c) of this Section 8 is not
applicable, except as otherwise permitted under the

 

13



--------------------------------------------------------------------------------

Credit Agreement, the applicable Grantor will make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance properly received by or released to such Grantor shall be
used by such Grantor, except as otherwise required hereunder or by the Credit
Agreement, to pay or as reimbursement for the costs of such repairs or
replacements.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or destruction of any Inventory or Equipment will be released by the
Collateral Agent to the applicable Grantor for application in accordance with
the Credit Agreement. Upon the occurrence and during the continuance of any
Event of Default, all insurance payments in respect of such Equipment or
Inventory shall be paid to the Collateral Agent and shall, in the Collateral
Agent’s sole discretion, (i) be released to the applicable Grantor to be applied
as set forth in the first sentence of this subsection (c) or (ii) be held as
additional Collateral hereunder or applied as specified in Section 19(b).

Section 9. Post-Closing Changes; Collections on Assigned Agreements, Receivables
and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or location from those set forth in Section 5(a) of this Agreement without first
giving at least 30 days’ prior written notice to the Collateral Agent and taking
all action required by the Collateral Agent for the purpose of perfecting or
maintaining the perfection of or protecting the security interest granted by
this Agreement. Each Grantor will hold and preserve its records relating to the
Collateral, including, without limitation, the Assigned Agreements and Related
Contracts, and will permit representatives of the Collateral Agent to visit and
inspect its records on the terms set forth in the Credit Agreement. If any
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number. Upon request by the Collateral Agent from time to time
(but not more than once each calendar quarter unless an Event of Default has
occurred and is continuing), each Grantor shall promptly notify the Collateral
Agent of any deposit account that has been opened by (or on account of) such
Grantor that is not listed on Schedule II hereto:

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Assigned Agreements, Receivables and Related Contracts.
In connection with such collections, such Grantor may take (and, upon the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s direction, will take) such action as such Grantor or the Collateral
Agent may deem necessary or advisable to enforce collection of the Assigned
Agreements, Receivables and Related Contracts; provided, however, that the
Collateral Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default, to the extent permitted by
applicable law (it being understood that the following remedies in this
Section 9(b) shall not be available to the Collateral Agent with respect to
Medicare and Medicaid receivables except as specifically noted below), upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such Obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and,

 

14



--------------------------------------------------------------------------------

upon such notification and at the expense of such Grantor, to enforce collection
of any such Assigned Agreements, Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done, and to otherwise exercise all
rights with respect to such Assigned Agreements, Receivables and Related
Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence, (i) all
amounts and proceeds (including, without limitation, instruments) received by
such Grantor in respect of the Assigned Agreements, Receivables and Related
Contracts of such Grantor shall be received in trust for the benefit of the
Collateral Agent hereunder (except that the funds received from Medicare and
Medicaid shall not be received in trust for the benefit of the Collateral Agent
hereunder but shall otherwise be subject to the remedies that follow in this
sentence), shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received with
any necessary indorsement (provided, that Medicare and Medicaid receivables
shall be paid over only after deposit in an account under the control of the
Grantor) to be deposited in an account under the dominion and control of the
Collateral Agent and either (A) released to such Grantor so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 19(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any Obligor thereof or allow any credit or discount
thereon. No Grantor will permit or consent to the subordination of its right to
payment under any of the Assigned Agreements, Receivables and Related Contracts
to any other indebtedness or obligations of the Obligor thereof.

Section 10. As to Intellectual Property Collateral. (a) Except as would not
reasonably be expected to have a Material Adverse Effect, and subject to the
reasonable abandonment of items of Intellectual Property Collateral by Grantor
as described below, with respect to each item of its Intellectual Property
Collateral, each Grantor agrees to take, at its expense, all necessary steps in
the U.S. Patent and Trademark Office, the U.S. Copyright Office to (i) maintain
the validity and enforceability of material Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each material patent, trademark,
or copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office or the U.S. Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the written consent of
the Collateral Agent, discontinue use of or otherwise abandon any Intellectual
Property Collateral, or abandon any right to file an application for patent,
trademark, or copyright, provided, however, and as an express limit on the
covenants to maintain and prosecute intellectual property rights set forth
above, Grantor may unilaterally abandon any item of Intellectual Property
Collateral in the event that it has previously determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(b) Each Grantor agrees promptly to notify (it being understood that
notification need not be given more than once in each fiscal quarter) the
Collateral Agent if such Grantor becomes aware that any material item of the
Intellectual Property Collateral may have become abandoned, placed in the public
domain, invalid or unenforceable, or of the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) involving such Grantor regarding any
material item of the Intellectual Property Collateral.

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party in a manner that may be expected to have a Material Adverse Effect,
then, such Grantor shall promptly notify (it being understood that notification
need not be given more than once in each fiscal quarter) the Collateral Agent
and shall take commercially reasonable actions, at its expense, to protect or
enforce such Intellectual Property Collateral, including, without limitation,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation, except to the extent that the failure to do so
would not be reasonably likely to result in a Material Adverse Effect.

(d) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Agent (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office in such Intellectual Property
Collateral.

(e) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Contemporaneously with the delivery of any
certificate of a Financial Officer of the Borrower pursuant to Section 5.01(c)
of the Credit Agreement, each Grantor shall give written notice to the
Collateral Agent identifying the registered After-Acquired Intellectual Property
(or applications therefor) acquired or exclusively licensed to Grantor during
such fiscal quarter, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit C hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Agent (an “IP Security
Agreement Supplement”) covering such After-Acquired Intellectual Property, which
IP Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office and the U.S. Copyright Office (as applicable).

Section 11. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof

 

16



--------------------------------------------------------------------------------

for any purpose; provided, however, that such Grantor will not exercise or
refrain from exercising any such right if such action would have a material
adverse effect on the value of the Security Collateral or any part thereof.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any and
all dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 11(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 11(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 11(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 12. As to the Assigned Agreements. (a) Each Grantor will at its expense:

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be requested from time to time by the Collateral Agent; and

 

17



--------------------------------------------------------------------------------

(ii) furnish to the Collateral Agent promptly upon receipt thereof copies of all
notices, requests and other documents received by such Grantor under or pursuant
to the Assigned Agreements to which it is a party, and from time to time
(A) furnish to the Collateral Agent such information and reports regarding the
Assigned Agreements and such other Collateral of such Grantor as the Collateral
Agent may reasonably request and (B) upon request of the Collateral Agent, make
to each other party to any Assigned Agreement to which it is a party such
demands and requests for information and reports or for action as such Grantor
is entitled to make thereunder.

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Collateral Agent for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.

Section 13. As to Letter-of-Credit Rights. (a) Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit in an amount individually in
excess of $500,000 of which it is or hereafter becomes a beneficiary or
assignee. Each Grantor will promptly use its commercially reasonable efforts to
cause the issuer of each such letter of credit and each nominated person (if
any) with respect thereto to consent to such assignment of the proceeds thereof
pursuant to a consent in form and substance reasonably satisfactory to the
Collateral Agent and deliver written evidence of such consent to the Collateral
Agent.

(b) Upon the occurrence of an Event of Default, each Grantor will, promptly upon
request by the Collateral Agent, (i) notify (and such Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) arrange for the Collateral Agent
to become the transferee beneficiary of letter of credit.

Section 14. Commercial Tort Claims. Each Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim with an amount in controversy
in excess of $750,000 that may arise after the date hereof and will immediately
execute or otherwise authenticate a supplement to this Agreement, and otherwise
take all necessary action, to subject such commercial tort claim to the first
priority security interest created under this Agreement.

Section 15. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

 

18



--------------------------------------------------------------------------------

(b) Each Grantor agrees that it will (i) cause each subsidiary of Holdings that
is an issuer of the Pledged Equity pledged by such Grantor not to issue any
Equity Interests or other securities in addition to or in substitution for the
Pledged Equity issued by such issuer, except to such Grantor, and (ii) pledge
hereunder, promptly upon its acquisition (directly or indirectly) thereof, any
and all additional Equity Interests or other securities.

Section 16. Collateral Agent Appointed Attorney in Fact. Solely to the extent
permitted by applicable law, each Grantor hereby irrevocably appoints the
Collateral Agent such Grantor’s attorney in fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time, upon the occurrence and during the continuance of an Event of
Default, in the Collateral Agent’s discretion, to take any action and to execute
any instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 8,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral (except in respect of Medicare and Medicaid receivables to
the extent prohibited by applicable law),

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above (except in respect
of Medicare and Medicaid receivables to the extent prohibited by applicable
law), and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral (except in respect of Medicare and Medicaid receivables to
the extent prohibited by applicable law).

Section 17. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 20.

Section 18. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any

 

19



--------------------------------------------------------------------------------

Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

Section 19. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) (except in respect
of Medicare and Medicaid receivables to the extent prohibited by applicable law)
and also may (except in respect of Medicare and Medicaid receivables to the
extent prohibited by applicable law): (i) require each Grantor to, and each
Grantor hereby agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent (subject
to confidentiality agreements required by applicable law; provided, that
(i) each Grantor shall use reasonable best efforts to provide such information
consistent with such confidentiality requirements including, without limitation,
pursuant to regulations that may permit disclosure under its health care
operations (under and as defined in HIPAA) and the Business Associate Agreement
subject to the HIPAA minimum necessary requirement and (ii) to the extent that
any Grantor is a “covered entity” under HIPAA, none of them shall by contract
prohibit disclosure by any of the other of them to the Collateral Agent that is
not otherwise prohibited by HIPAA) at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable;
(iii) occupy any premises owned or

 

20



--------------------------------------------------------------------------------

leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; and (iv) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral, including, without limitation, (A) any and all rights
of such Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Assigned Agreements, the Receivables, the
Related Contracts and the other Collateral and (B) exercise all other rights and
remedies with respect to the Assigned Agreements, the Receivables, the Related
Contracts and the other Collateral, including, without limitation, those set
forth in Section 9-607 of the UCC. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 20) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:

(i) first, towards the payment of indemnities, fees and expenses of the Agents
then due;

(ii) second, towards the payment of principal (other than principal amounts of
the Term Loans attributable to a PIK Election), obligations in respect of
Secured Cash Management Agreements and unreimbursed LC Disbursements then due;
and

(iii) third, towards the payment of principal amounts of the Term Loans
attributable to a PIK Election and interest and commitment fees then due.

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

 

21



--------------------------------------------------------------------------------

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Pledged Deposit Accounts or in any other deposit account.

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Uncertificated Security Control Agreement a “Notice of
Exclusive Control” as defined in and under such Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor, in each case
subject to confidentiality agreements imposed by applicable law; provided, that
(i) each Grantor shall use reasonable best efforts to provide such information
consistent with such confidentiality requirements including, without limitation,
pursuant to regulations that may permit disclosure under its health care
operations (under and as defined in HIPAA) subject to the HIPAA minimum
necessary requirement and (ii) to the extent that any Grantor is a “covered
entity” under HIPAA, none of them shall by contract prohibit disclosure by any
of the other of them to the Collateral Agent that is not otherwise prohibited by
HIPAA.

Section 20. As to Equipment. Each Grantor will keep its Equipment at the places
therefor specified in Section 5(c) or, upon 30 days’ prior written notice to the
Collateral Agent, at such other places designated by such Grantor in such
notice.

(a) Indemnity and Expenses. Each Grantor agrees to indemnify, defend and save
and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

(b) Each Grantor will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the

 

22



--------------------------------------------------------------------------------

sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the other Secured Parties hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.

Section 21. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and otherwise in accordance with
Section 9.02 of the Credit Agreement, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Collateral Agent or any other Secured Party
to exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit D hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

Section 22. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Borrower or the Collateral Agent, addressed to it at its address specified
in the Credit Agreement and, in the case of each Grantor other than the
Borrower, addressed to it at its address set forth opposite such Grantor’s name
on the signature pages hereto or on the signature page to the Security Agreement
Supplement pursuant to which it became a party hereto; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and other communications shall, when mailed,
telegraphed, telecopied, telexed, sent by electronic mail or otherwise, be
effective when deposited in the mails, delivered to the telegraph company,
telecopied, confirmed by telex answerback, sent by electronic mail and confirmed
in writing, or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to the Collateral Agent shall not be effective until received by
the Collateral Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.

Section 23. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Term Loan
Maturity Date and (iii) the termination or expiration of all Letters

 

23



--------------------------------------------------------------------------------

of Credit (other than Letters of Credit that are cash collateralized or
backstopped by another letter of credit, in each case on terms to the reasonable
satisfaction of the Administrative Agent and the Issuing Bank) and all Secured
Cash Management Agreements, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment(s), the Loans owing to
it and any promissory note or notes, if any, held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as
provided in Section 9.04 of the Credit Agreement.

Section 24. Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Default shall have occurred and be
continuing, (ii) such Grantor shall have delivered to the Collateral Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release describing the item of Collateral and the terms of the sale,
lease, transfer or other disposition in reasonable detail, including, without
limitation, the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent and a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Collateral Agent may request
and (iii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 2.11 of the Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.11 of the Credit
Agreement.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Term Loan Maturity Date and (iii) the termination or
expiration of all Letters of Credit (other than Letters of Credit that are cash
collateralized or backstopped by another letter of credit, in each case to the
reasonable satisfaction of the Administrative Agent and the Issuing Bank) and
all Secured Cash Management Agreements, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

Section 25. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 26. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:

5340 Legacy Drive, Suite 150

Plano, TX 75024

   

LIFECARE HOLDINGS, INC.

LCI HOLDCO, LLC

CRESCENT CITY HOSPITALS, L.L.C.

LIFECARE INVESTMENTS, L.L.C.

LIFECARE MANAGEMENT SERVICES, L.L.C.

LIFECARE HOLDING COMPANY OF TEXAS,

L.L.C.

LIFECARE HOSPITALS OF NEW ORLEANS,

L.L.C.

NEXTCARE HOSPITALS / MUSKEGON, INC.

LIFECARE REIT 1, INC.

    By  

/s/ Chris Walker

      Name: Chris Walker       Title: Chief Financial Officer

Address for Notices:

6201 Overton Ridge Blvd.

   

LIFECARE HOSPITALS OF FORT WORTH,

L.P.

Fort Worth, TX 76132

      By:  

LifeCare Holding Company of
Texas, L.L.C., its General Partner

    By  

/s/ Chris Walker

      Name: Chris Walker       Title: Chief Financial Officer

Address for Notices:

6161 Harry Hines Blvd., Suite 110

   

LIFECARE HOSPITALS OF NORTH TEXAS,

L.P.

Dallas, TX 75235

      By:  

LifeCare Holding Company of
Texas, L.L.C., its General Partner

    By  

/s/ Chris Walker

      Name: Chris Walker       Title: Chief Financial Officer



--------------------------------------------------------------------------------

Address for Notices:

225 Penn Avenue

Pittsburgh, PA 15221

    LIFECARE HOSPITALS OF PITTSBURGH, LLC     By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

1031 Noell Lane

Rocky Mount, NC 27804

    LIFECARE HOSPITALS OF NORTH CAROLINA, L.L.C.     By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

9320 Linwood Avenue

Shreveport, LA 71106

    LIFECARE HOSPITALS, LLC     By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

400 E. Marshall Street

West Chester, PA 19380

   

LIFECARE HOSPITALS OF CHESTER

COUNTY, INC.

    By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

4000 Miamisburg-Centerville Rd.

Miamisburg, OH 45342

    LIFECARE HOSPITALS OF DAYTON, INC.     By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Address for Notices:     SAN ANTONIO SPECIALTY HOSPITAL, LTD.

8026 Floyd Curl Drive

San Antonio, TX 78240

      By:  

LifeCare Holding Company of
Texas, L.L.C., its General Partner

    By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

2001 S. “M” Street

   

LIFECARE HOSPITALS OF SOUTH TEXAS,

INC.

McAllen, TX 78503           By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

2400 Golf Road

   

LIFECARE HOSPITALS OF MILWAUKEE,

INC.

Pewaukee, WI 53072

          By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

201 West Liberty Street, Suite 310

   

LIFECARE HOSPITALS OF NORTHERN

NEVADA, INC.

Reno, NV 89501           By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

1690 N. Meade Street

Denver, CO 80204

   

NEXTCARE SPECIALTY HOSPITAL OF DENVER,

INC.

    By  

/s/ Chris Walker

     

Name: Chris Walker

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated February 1, 2011, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of JPMorgan Chase
Bank, N.A. (“JPMorgan”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

(1) WHEREAS, LifeCare Holdings, Inc., a Delaware corporation, has entered into a
Credit Agreement dated as of February 1, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with LCI Holdco, LLC, a Delaware limited liability company, certain Lenders
party thereto and JPMorgan Chase Bank, N.A., as Collateral Agent and
Administrative Agent for such Lenders. Terms defined in the Credit Agreement or
the Security Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Security Agreement.

WHEREAS, as a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement and the entry
into Secured Cash Management Agreements by the Cash Management Banks from time
to time, each Grantor has executed and delivered that certain Security Agreement
dated February 1, 2011 made by the Grantors to the Collateral Agent (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

 

B-1



--------------------------------------------------------------------------------

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Secured Obligations, whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise. Without limiting the generality of the foregoing, this IP Security
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and the Commissioner for Patents and the Commissioner for
Trademarks record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement is expressly
subject to the terms and conditions of the Security Agreement and does not
modify its terms or conditions or create any additional rights or obligations
for any party thereto or hereto. Each Grantor does hereby acknowledge and
confirm that the grant of the security interest hereunder to, and the rights and
remedies of, the Collateral Agent with respect to the Collateral are more fully
set forth in the Security Agreement.

 

B-2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

Address for Notices:

5340 Legacy Drive, Suite 150

Plano, TX 75024

 

LIFECARE HOLDINGS, INC.

LCI HOLDCO, LLC

CRESCENT CITY HOSPITALS, L.L.C.

LIFECARE INVESTMENTS, L.L.C.

LIFECARE MANAGEMENT SERVICES, L.L.C.

LIFECARE HOLDING COMPANY OF TEXAS, L.L.C.

LIFECARE HOSPITALS OF NEW ORLEANS, L.L.C.

NEXTCARE HOSPITALS / MUSKEGON, INC.

LIFECARE REIT 1, INC.

  By  

/s/ Chris Walker

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:   LIFECARE HOSPITALS OF FORT WORTH, L.P.

6201 Overton Ridge Blvd.

Fort Worth, TX 76132

    By:  

LifeCare Holding Company of
Texas, L.L.C., its General Partner

 

 

By

 

 

/s/ Chris Walker

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:   LIFECARE HOSPITALS OF NORTH TEXAS, L.P.

6161 Harry Hines Blvd., Suite 110

Dallas, TX 75235

    By:  

LifeCare Holding Company of
Texas, L.L.C., its General Partner

 

 

By

 

 

/s/ Chris Walker

Name: Chris Walker

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Address for Notices:

225 Penn Avenue

Pittsburgh, PA 15221

  LIFECARE HOSPITALS OF PITTSBURGH, LLC   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

1031 Noell Lane

Rocky Mount, NC 27804

  LIFECARE HOSPITALS OF NORTH CAROLINA, L.L.C.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

9320 Linwood Avenue

Shreveport, LA 71106

  LIFECARE HOSPITALS, LLC   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

400 E. Marshall Street

West Chester, PA 19380

  LIFECARE HOSPITALS OF CHESTER COUNTY, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

4000 Miamisburg-Centerville Rd.

Miamisburg, OH 45342

  LIFECARE HOSPITALS OF DAYTON, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Address for Notices:

8026 Floyd Curl Drive

San Antonio, TX 78240

 

SAN ANTONIO SPECIALTY HOSPITAL, LTD.

By: LifeCare Holding Company of Texas, L.L.C., its General Partner

  By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

2001 S. “M” Street

McAllen, TX 78503

  LIFECARE HOSPITALS OF SOUTH TEXAS, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

2400 Golf Road

Pewaukee, WI 53072

  LIFECARE HOSPITALS OF MILWAUKEE, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

201 West Liberty Street, Suite 310

Reno, NV 89501

  LIFECARE HOSPITALS OF NORTHERN NEVADA, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer

Address for Notices:

1690 N. Meade Street

Denver, CO 80204

  NEXTCARE SPECIALTY HOSPITAL OF DENVER, INC.   By  

/s/ Chris Walker

   

Name: Chris Walker

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                     , 20    , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of JPMorgan Chase
Bank, N.A. (“JPMorgan”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, LifeCare Holdings, Inc., a Delaware corporation, has entered into a
Credit Agreement dated as of February 1, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with LCI Holdco, LLC, a Delaware limited liability company, certain Lenders
party thereto and JPMorgan Chase Bank, N.A., as Collateral Agent and
Administrative Agent for such Lenders. Terms defined in the Credit Agreement or
the Security Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Security Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Security Agreement dated February 1,
2011 made by the Grantor and such other Persons to the Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) and that certain Intellectual Property Security
Agreement dated February 1, 2011 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

 

C-1



--------------------------------------------------------------------------------

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Secured Obligations, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights and the Commissioner for Patents and the Commissioner for Trademarks
record this IP Security Agreement Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement is
expressly subject to the terms and conditions of the Security Agreement and does
not modify its terms or conditions or create any additional rights or
obligations for any party thereto or hereto. The Grantor does hereby acknowledge
and confirm that the grant of the security interest hereunder to, and the rights
and remedies of, the Collateral Agent with respect to the Additional Collateral
are more fully set forth in the Security Agreement.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By  

 

      Name:       Title: Address for Notices:

 

 

 

 

C-3



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

JPMorgan Chase Bank, N.A., as the Collateral Agent for

the Secured Parties referred to in the

Credit Agreement referred to below

 

 

 

 

  Attn:  

 

 

LifeCare Holdings, Inc

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of February 1, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among LifeCare Holdings, Inc., a Delaware
corporation, as the Borrower, with LCI Holdco, LLC, a Delaware limited liability
company, certain Lenders party thereto and JPMorgan Chase Bank, N.A., as
Collateral Agent (together with any successor collateral agent appointed
pursuant to Article VIII of the Credit Agreement, the “Collateral Agent”), and
as Administrative Agent for such Lenders, and (ii) the Security Agreement dated
February 1, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Collateral Agent for the Secured
Parties. Terms defined in the Credit Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of its right, title and interest in and to all of the Collateral of the
undersigned whether now owned or hereafter acquired by the undersigned, wherever
located and whether now or hereafter existing or arising, including, without
limitation, the property and assets of the undersigned as set forth on the
attached supplemental schedules to the schedules to the Security Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Secured Party under the Loan Documents and/or the Assigned
Agreements but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

 

D-1



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. (a) The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) with respect to itself and
the Collateral granted by it.

SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours,

[NAME OF ADDITIONAL GRANTOR] By  

 

  Title:     Address for notices:    

 

   

 

   

 

 

D-2